Citation Nr: 0702128	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  99-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for an extensive tear of 
the supraspinatus tendon of the right shoulder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

This matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision in which the 
RO denied service connection for tumors of the right leg and 
back, as due to exposure to herbicides in service; and for 
residuals of a right shoulder injury.  The RO notified the 
veteran of the denials in December 1998.  Thereafter, the 
veteran filed a notice of disagreement in June 1999, the RO 
issued a statement of the case in September 1999, and the 
veteran filed a substantive appeal in December 1999.

In an October 2003 rating decision, a Decision Review Officer 
(DRO) of the RO granted service connection and assigned an 
initial 10 percent rating for status post right 
acromioclavicular separation with residual joint abnormality 
and calcification.  That action partially satisfied the claim 
for service connection for residuals of right shoulder 
injury.  However, as the DRO also specifically continued the 
denial  of service connection for chronic rotator cuff 
disease of the right shoulder, and for an extensive tear of 
the supraspinatus tendon of the right shoulder, those matters 
remained for appellate consideration.

In a January 2005 Decision, the Board denied the veteran's 
claims for service connection for a skin condition claimed as 
tumors of the right leg and back, to include as due to in-
service herbicide exposure; for chronic rotator cuff disease 
of the right shoulder; and for an extensive tear of the 
supraspinatus tendon of the right shoulder.  The veteran 
appealed the Board's January 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court).   

In an October 2006 Order, the Court, vacated the portion of 
the Board's January 2005 decision that denied service 
connection for an extensive tear of the supraspinatus tendon 
of the right shoulder, and remanded the matter to the Board 
for additional development of the evidence consistent with 
the Order and for readjudication of that claim.  The Court 
affirmed the Board's decision as to the denial of service 
connection for a skin condition and for chronic rotator cuff 
disease of the right shoulder.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this claim.

As noted above, in the October 2006 Order, the  Court noted 
that the record included the December 2001 VA examination 
report reflecting the examiner's findings that the veteran 
had an extensive tear of the supraspinatus tendon in the 
right shoulder, chronic rotator cuff disease of the right 
shoulder, status post right acromioclavicular separation with 
residual joint abnormality and calcification, and chronic 
rotator cuff disease of the left shoulder.  It was indicated 
that thereafter, the RO requested an expert medical opinion 
on the etiology of the veteran's right shoulder conditions, 
to include whether it was at least as likely as not that he 
had a right shoulder disorder that is related to the incident 
of military service.  

The service medical records show that the veteran sustained a 
complete acromioclavicular separation of the right shoulder 
in a motorcycle accident in July 1969.  In a December 2002 
opinion, the examiner indicated that most of the current 
shoulder symptoms are due to repetitive stress with heavy 
physical work for many years and that the acromioclavicular 
joint only contributed to a small portion to the present 
condition.  The examiner also estimated that 85 percent of 
the "present problems" can be attributed to the chronic 
rotator cuff disease and 15 percent to the old 
acromioclavicular separation.  

The Court that, in the examiner's statement that the in-
service acromioclavicular separation contributes, in part to 
the veteran's "present problems", it is unclear whether his 
"present problems" include the supraspinatus tear.  Because 
the examination report was unclear in that regard, the Court 
indicated that the VA is bound to either request that the 
examiner clarify his findings or seek a medical opinion, 
citing to Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. 
§§ 4.2, 19.9 (2006).  Accordingly, a remand is required to 
enable the RO to obtain the additional medical opinion 
identified by the Court.
Hence, the RO should arrange for the VA to undergo VA medical 
examination, by a physician, at an appropriate VA medical 
facility.  he veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims for higher rating 
(as the claims, arising out of an original claim for service 
connection, will be adjudicated on the basis of the current 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Wilmington VA 
Medical Center (VAMC) from October 1997 to October 2002.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Wilmington 
VAMC since October 2002, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requests 
for records from Federal facilities. 


To ensure that due process requirements are met and the 
record before the examiner is complete, the RO should also 
give the veteran another opportunity to present information 
and evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in his 
possession, and ensure that its letter to him meets the 
notice requirements of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Wilmington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's right shoulder disability, 
from October 2002 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the notice 
requirements of Dingess/Hartman, cited to 
above, as regards disability ratings and 
effective dates, (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
physician that examined the veteran and 
prepared the  December 2001 and December 
2002 orthopedic examination reports for 
an addendum opinion addressing the 
etiology of the veteran's extensive tear 
of the supraspinatus tendon of the right 
shoulder.

After review of the record-to include 
the prior examination reports-the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the extensive tear of 
the supraspinatus tendon of the right 
shoulder is causally or etiologically 
related to the complete acromioclavicular 
separation of the right shoulder suffered 
during service in July 1969 as shown in 
the service medical records. 

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the veteran, 
the RO should arrange for the veteran to 
undergo examination at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report  should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.


The physician should set forth all 
pertinent findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

